DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 02/27/220. The applicant submits one Information Disclosure Statement dated 02/27/2020. The applicant does not claim Domestic priority. The applicant claims Foreign priority to a Japanese application dated 02/28/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim identifies the feature of “traveling pattern” and “traveling patterns” the claim does do not identify what the operation constitutes. Therefore, it isn’t clear exactly how the pattern is established or what structure performs the operation. The applicant must identify how the vehicle performs under what specific operating conditions.
Claims 1- 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim identifies the feature of “criteria” the claim does do not identify what the feature constitutes. Therefore, it isn’t clear what the criteria are used to perform the analysis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jammoussi US 2019/0156599.
As per claim 1, A controller for a vehicle capable of automated driving, the controller comprising:
a storage unit that stores at least one traveling pattern for executing a failure diagnosis of the vehicle; (Jammoussi paragraph 0005 discloses, “The memory stores instructions executable by the processor to, based on a vehicle destination, identify a diagnostic condition and a specified operating pattern of a vehicle component that includes at least one of vehicle propulsion, braking, and steering, and to operate the vehicle based on the vehicle component and the operating pattern.”) and 
a control unit that controls traveling of the vehicle, wherein (Jammoussi paragraph 0035 discloses, “The control signals used to control the actuators 120 may be generated by the 
when a diagnostic period of the failure diagnosis arrives during automated driving, the control unit determines whether or not the failure diagnosis can be executed, (Jammoussi paragraph 0044 discloses, “The computer 110 can be programmed to determine that a diagnostic condition and a specified operating pattern (as defined below) are met for a vehicle 100 component based on a vehicle 100 destination.”) and 
when the failure diagnosis can be executed, the control unit controls the vehicle to travel based on the traveling pattern, and executes the failure diagnosis. (Jammoussi paragraph 0044 discloses, “The computer 110 can then operate the vehicle 100, e.g., in an autonomous or semi-autonomous mode, based on the identified vehicle 100 component and an operating pattern.”)
As per claim 2, The controller for the vehicle according to claim 1, further comprising 
an information obtaining unit that obtains traveling information of the vehicle, (Jammoussi paragraph 0032 discloses, “Further, as mentioned below, various controllers and/or sensors 130 may provide data to the computer 110 via the vehicle communication network.”) wherein 
using the traveling information, the control unit determines whether or not the failure diagnosis can be executed. (Jammoussi paragraph 0013 discloses, “The vehicle diagnostic condition may include one or more of a substantially constant vehicle engine speed for a predetermined time, a deceleration caused by a fuel shut off, exceeding a predetermined vehicle speed, and applying a predetermined brake pressure.”)
As per claim 3, The controller for the vehicle according to claim 1, wherein 

depending on the traveling pattern, the control unit determines, using different determination criteria, whether or not the failure diagnosis can be executed. (Jammoussi paragraph 0012 discloses, “The instructions may further include instructions to identify the vehicle diagnostic condition from a plurality of possible vehicle diagnostic conditions based on at least one of terrain data, vehicle occupancy data, and traffic data, in addition to the vehicle destination.”)
As per claim 4, The controller for the vehicle according to claim 1, wherein the control unit executes the failure diagnosis when the vehicle is traveling with an occupant not on board.(Jammoussi paragraph 0055 discloses, “The computer 110 may be programmed to adjust the specified operating pattern upon determining that the vehicle is operating without a vehicle occupant.”)
Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666